Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  5/11/2021. The instant application has claims 1-20 pending. The system, method and medium for using an certificate for authentication and using tethering device to tethered device connection . There a total of 20 claims.

Allowable Subject Matter
Claims 3, 5, 11, 13, 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims further narrow the scope of claims and refine 

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing filed on 5/11/2021 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure filed on 5/11/2021 is accepted.

Claim Objections

Claims 1, 9, and 15 are objected to because of the following informalities:  “enablinga tethering devicea tethered device” and “ receivingthe tethering device from the tethered device, a user certificate of the tethered device during an authentication process   Appropriate correction is required. The claim needs to be amended to mention an first tethered device and second device to make the language more clearer, otherwise which “the tethered device” is referring. 

Claim 2-8, 10-14, 16-20 are also objected by virtue of dependency. Similar amendments needs to be made to all dependent claims to make sense and avoid confusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-9,10-12, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2016/0311779 to Sherkin in view of US Patent 10616205 to Abbondanzio.

Regarding claim 1,  9, 17, Sherkin discloses A method, comprising: enablingcertificate authority (CA) certificate of the tethered device that is installed on the tethering device(Par. 0058, the singing request is submitted to CA).


In the same field of endeavor as the claimed invention, Abbondanzio discloses in response to successful verification of the user certificate of the tethered device, disabling 

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Sherkin invention to incorporate upon successful verification allowing traffic to communicate for the advantage of  providing authenticated and authorized users to server resources as taught in Abbondanzio see Col 5 Ln 63-Col 6 Ln 17.
 
Regarding claim 2, 10, 18,  The combined method/system/medium of Sherkin and Abbondanzio, Sherkin  discloses the method of Claim 1, further comprising: sending
 the CA certificate is installed and used for authentication)  

Regarding claim 4, 12, 20, The combined method/system/medium of Sherkin and Abbondanzio, Sherkin  discloses the method of Claim 1, further comprising: before receiving the user certificate of the tethered device, sending

Regarding claim 6, 14,  The combined method/system/medium of Sherkin and Abbondanzio, Sherkin  discloses the method of Claim 1, further comprising: before enabling the firewall, detecting

Regarding claim 7, 15,  The combined method/system/medium of Sherkin and Abbondanzio, Sherkin  discloses the method of Claim 1, wherein the network traffic to and from the tethered device is transmitted through an enterprise virtual private network (VPN)(Par. 004, the organization based public key certificate & Par. 0023 share access to database).  

Regarding claim 8, 16,  The combined method/system/medium of Sherkin and Abbondanzio, Sherkin  discloses the method of Claim 1, wherein: the tethering device is a mobile device; and the tethered device is a laptop, a tablet, a mobile device, a workstation, or an Internet of Things (IoT) device(Par. 0019, the PDA or personal computers).
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2015/009599 to Toth, which discloses the e-credentials

US Patent Pub 2006/0242405 to Gupta which discloses the application being authenticated.

US Patent Pub 2005/0216747 to Yeap which discloses the PIUC being installed on laptop for authentication.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov